DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
In Claim 1, Lines 9-10, “forming the backing; pickling the wood veneer” should read “forming the backing; and pickling the wood veneer”.
Appropriate correction is required.  The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuzawa et al (PGPub 2002/0031620).
Regarding Claim 1, Yuzawa teaches a method for manufacturing a molded part (Abstract), wherein the molded part comprises a wood veneer (Fig. 3- veneer sheet 4) designed as a decorative layer and a backing ([0076]- veneer sheet 4 comprises veneer 1 and reinforcing member 3), the wood veneer having a front side provided as the visible side and a rear side opposite from the front side (Fig. 3- showing veneer 1), the method comprising:
providing a wood veneer that is intended for forming the decorative layer ([0075]- the wood-based decorative article 7 is comprised of a front veneer sheet 4);
applying lacquer to the front side of the wood veneer, the lacquer being applied to some sections of the front side of the wood veneer according to an intended pattern ([0081]- a dyeing process is performed on the veneer 1 as a predetermined coating process);
back-injecting the wood veneer on the rear side of the wood veneer with a backing material for forming the backing ([0075]- a substrate 5 formed of a synthetic resin integrally formed with the front veneer sheet 4 by injection molding); and
pickling the wood veneer on the front side of the wood veneer.[0076]

Regarding Claim 3, Yuzawa further teaches the lacquer has a first color and/or is transparent or translucent ([0081]- the veneer 1 is soaked in a solution of a dye of a predetermined color); and in the pickled area the wood veneer has a second color ([0076]- Polyethylene glycol colored in advance by a coloring agent, for example, is used as the dimensional stabilizer).



Regarding Claim 6, Yuzawa further teaches the pickled wood veneer is dried for a specified drying period ([0081]-[0082]- the polyethylene glycol can be included in the washing liquid applied after the dye; the veneer is dried after the washing liquid is applied).

Regarding Claim 7, Yuzawa further teaches a protective and/or optical layer is applied to the front side of the wood veneer and to the lacquer in the areas of the lacquer application ([0084]- clear film 8 is applied to the treated veneer).

Regarding Claim 8, Yuzawa further teaches the wood veneer is calibrated ([0076]- discussing shaping the veneer) and/or laminated with a backing fleece before the wood veneer is back-injected with the backing material for forming the backing ([0078]- veneer 1 is supplied with reinforcing member 3; A non-woven fabric or another kind of fibrous material (backing fleece), such as woven fabric or Japanese paper, a veneer, a resin film, or a composite of some of these materials is employed as a material for the reinforcing member 3).

Regarding Claim 9, Yuzawa further teaches the wood veneer is preformed before it is back-injected with the backing material for forming the backing (Figs. 3a-g- veneer 1 is preformed before injection).



Regarding Claim 11, Yuzawa further teaches after the back-injection, the wood veneer that is back-injected with the backing material is milled ([0086]- the application of top coat 6 finishes the article).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yuzawa et al (PGPub 2002/0031620) in view of Schacht et al (PGPub 2012/0015107).
Regarding Claim 2, Yuzawa further teaches the front side of the wood veneer is impregnated in some sections by means of the lacquer in the areas of the lacquer application ([0081]- the veneer 1 is soaked in a solution of a dye of a predetermined color so as to cause the solution to penetrate into the vessels and fibers of the veneer 1)
Yuzawa further teaches the pickling of the wood veneer ([0082]- treatment with propylene glycol) holds the veneer in a swell state [0088] but does not appear to explicitly teach the pickling of the wood veneer results in partial swelling of the wood veneer in the areas in which no lacquer is applied, so that a three-dimensional relief structure corresponding to the symbol or pattern is formed on the front side of the wood veneer.
Schacht teaches an alternative method of forming a coated panel (Abstract) wherein a wood-based substrate is locally provided with an expandable material [0032]-[0040] in order to decoratively imitate a joint, chamfer, sunken lacquer layer, wood pore or other local unevenness on the decorative panel [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yuzawa to include locally expanding a wood-based substrate as taught by Schacht with reasonable expectation of success to decoratively imitate a joint, chamfer, sunken lacquer layer, wood pore or other local unevenness on the decorative panel [0033].

Regarding Claim 4, Yuzawa does not appear to explicitly teach the lacquer is applied to the front side of the wood veneer by means of a screen printing process.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yuzawa to include printing the pattern on the substrate as taught by Schacht with reasonable expectation of success to simply and easily apply the pattern [0013].
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.K./Examiner, Art Unit 1748                                                                                                                                                         3/3/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712